Citation Nr: 1814122	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left hand disability. 

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a respiratory disability to include chronic obstructive pulmonary disease (COPD), asbestosis, and emphysema. 

5. Entitlement to service connection for asbestosis.

6. Entitlement to service connection for proteinuria.

7. Entitlement to service connection for glomerulonephritis.

8. Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active duty from June 1966 to April 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a Travel Board hearing the undersigned Veterans Law Judge in September 2016.

The Board previously remanded the claims for further development in February 2017.  There has been substantial compliance with the remand directives, and as such, the Board will proceed to adjudicate the claim. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACTS

1. The Veteran's left had disability is not etiologically related to his military service. 

2. The Veteran's left ankle disability was not caused by or aggravated by his military service. 

3. The Veteran's back condition is not etiologically connected to his military service. 

4. The Veteran does not have asbestosis. 

5. The Veteran's COPD is not etiologically related to his military service. 

6. The Veteran's proteinuria is not etiologically related to his military service. 

7. The Veteran's glomerulonephritis is not etiologically related to his military service. 

8. The Veteran's migraines are not etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left hand disability have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for left ankle disability have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for back disability have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for COPD have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5. The criteria for service connection for asbestosis have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6. The criteria for service connection for proteinuria have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7. The criteria for service connection for glomerulonephritis have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8. The criteria for service connection for migraines have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).   

The Veteran was scheduled for VA examinations in April 2017, April 2012, and January 2012.  The Veteran failed to report to all three examinations. VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Consider that the VA has afforded numerous opportunities to obtain an examination and a nexus medical opinion to substantiate his claims; the Board finds that VA has satisfied its duty to assist.  Therefore, the Board will proceed with adjudicate these claims based on the evidence currently of record.  See 38 C.F.R. § 3.655.

II. Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C. §§ 1110, 1131(2012); 38 C.F.R. § 3.303 (a) (2017).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A. Left hand disability

The Veteran contends that he has left hand spasms following surgery he had during his military service. The Veteran described experiencing pain.  Review of the medical evidence of record does not reflect a diagnosis of a current disability.  The Board recognizes that in medical records from Baylor Medical Center from June 2010, arthritis of the bilateral hands is noted as past medical history, but the record is silent for diagnosis of such condition otherwise.  Notwithstanding, considering the Veteran's lay statement regarding his symptoms and, affording him the benefit of the doubt, the Board finds that the first element of a service connection claim is satisfied. 

In regards to the second element, the Veteran testified that he underwent a tattoo removal surgery in service approximately in 1966 or 1967.  The Veteran is competent to testify with respect to procedure he had in service.  Therefore, the second element of a service connection claim is satisfied. 

However, the record is devoid of medical opinion that establishes the nexus element.  The Board has considered the Veteran's testimony that his condition is related to his surgery in service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board recognizes that the Veteran was a medical service specialist in the military.  However, the evidence does not show that he has specialized knowledge or training to enable him to offer adequate nexus opinion regarding his left hand disability. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134 (1994).  

In summary, the Board finds that the evidence does not establish that service connection for left hand disability is warranted. 

B. Left ankle disability 

The Veteran testified that he has instability in his left ankle.  See hearing transcript at 9.  The Veteran is competent to describe instability in his left ankle, and the Board finds his testimony credible.  Based on his testimony, the Board finds that the first element of a service connection claim is satisfied. 

With respect to the second element, the Veteran testified that he sprained his left ankle in service. According to the Veteran's statement, he sprained his ankle in 1968 or 1969 and he was treated at Bergestrom AFB.  Review of his STRs reflects that he sprained his right ankle, not his left, in June 1969 and he received treatment at Bergstrom AFB. Given that the STR was created contemporaneous to the injury, the Board finds that it is more probative than the Veteran's recollection of the event decades later.  Therefore, the evidence does not establish an in-service injury to satisfy the second element of a service connection claim.  

In light of the lack of evidence establishing the second element, service connection for left ankle disability is not warranted, and the Board need not address whether the nexus element is satisfied. 

C. Back disability 

The medical evidence of record establishes current disability as it shows compression fracture in the back.  See October 2013 Primary Care Note. 

The Veteran's STRs reflect that he sustained mild trauma to his back in January 1969.  Therefore, the second element of a service connection claim is satisfied. 

However, there is no medical opinion of record that relates the etiology of the Veteran's back condition to his injury in service.  To the contrary, his private medical record has a letter written by Dr. C.B.R, where he states that the Veteran fractured his back while he was on vacation in Africa. The Board acknowledges that the Veteran a medic in the military.  However, he has not demonstrated that his training and experience as a medic provided him the expertise to provide an opinion regarding the etiology of his back condition.  Combined with the lack of competent medical opinion showing nexus, the fact that he sustained another back injury after service weighs against establishing the nexus element.
 
In consideration of the aforementioned, the Board finds that service connection for back disability is not warranted. 

D. COPD

The Veteran has a diagnosis of COPD and thereby current disability as shown by a disability benefit questionnaire (DBQ) dated October 2013.  

The Veteran contends that he has had breathing problem since his military service. See hearing testimony at 18.  Affording the Veteran the benefit of the doubt, the Board finds that his testimony establishes the second element of a service connection claim.  

However, there is no competent medical opinion to establish a nexus between his COPD and the Veteran's breathing problem in service. As previously noted, the Board recognizes that the Veteran was a medical service specialist in service.  However, he has not contended and the evidence does not show that his training as a medic in the military provided him with the expertise necessary to opine regarding the etiology of his COPD, which was diagnosed in June 2010-over 40 years after his separation from the military.  Therefore, the evidence weighs against a finding that the Veteran's COPD is caused or aggravated by his military service. 

In summary, the Board finds that service connection for COPD is not warranted. 

E. Asbestosis

In a statement submitted in July 2011, the Veteran stated that he does not have diagnosis of asbestosis.  The medical evidence does not reflect otherwise.  Absent a diagnosis, there is no current disability and the Board need not consider whether the other two elements are satisfied. Therefore, service connection for asbestosis is not warranted. 

F. Proteinuria

A DBQ of record reflects that the Veteran has proteinuria.  Therefore, the Board finds that the Veteran has a current disability, which satisfies the first element of a service connection claim. 

While in service, diagnosis of orthostatic proteinuria is noted in the Veteran's STRs in 1969 and January 1970.  Thus, the second element of service connection claim is satisfied.  

However, the record does not have competent medical opinion that links the current condition with the Veteran's military service. As previously noted, the Board has considered the Veteran's experience as medic in the military.  But, the Veteran does not contend and the evidence does not reflect that he had medical training that would enable him to provide a competent medical opinion regarding the nexus of his proteinuria. 

The Board has also considered the Veteran's statements regarding experiencing continuous symptoms of proteinuria since service.  However, establishing service connection based on continuity of symptomatology is only permitted for those conditions identified as chronic under 38 C.F.R. § 3.309 (a) (2017).  Proteinuria is not among the listed conditions. 

In sum, the Board finds that the totality of the evidence of record does not establish service connection. 

G. Glomerulonephritis

Glomerulonephritis is listed as an indicated diagnosis in a DBQ that documented laboratory tests from June 2013. Outside of this DBQ, the Veteran's medical records from the appeal period do not reflect a current diagnosis of glomerulonephritis.  In consideration of affording the Veteran the benefit of the doubt, the Board finds that the evidence is sufficient to establish a current disability. 

Review of the Veteran's STRs show diagnosis for glomerulonephritis in June 1969. Therefore, the second element of a service connection claim is satisfied. 

However, there is no competent medical opinion that establishes a nexus between the current condition with the Veteran's diagnosis in service.  The Board has considered the Veteran's lay statement that he has been having symptoms of glomerulonephritis since his military service.  However, as indicated above, glomerulonephritis is not a condition listed as chronic under 38 C.F.R. § 3.309 (a) (2017), where the nexus element can be presumptively established by continuity of symptomatology.  Furthermore, notwithstanding his training as a medic, the Veteran has not asserted that he has specific training that would make him competent to offer a nexus opinion.  Based on this, the Board finds that the evidence does not support the nexus element.  Therefore, the evidence does not establish service connection for glomerulonephritis. 

H. Migraine 

VA medical treatment records from December 2013 reflect that the Veteran has migraines.  Based on this evidence, the Board finds that the first element of a service connection claim is satisfied.  

The Veteran states that he has been having migraines since 1966. Affording the Veteran the benefit of the doubt, the Board finds that his testimony establishes the second element of a service connection claim. 

Nevertheless, the evidence does not establish a nexus between the Veteran's migraines and his military service.  To that end, there is no competent medical opinion regarding this element.  The Board recognizes the Veteran's testimony that his migraine has continued since his military service. However, the medical evidence does not reflect complaint or treatment for his migraine for decades after his separation from the military.  Nor did his STRs reflect treatment for migraines condition in service despite his testimony of seeking treatment.  As previously noted, while the Board acknowledges that the Veteran may have had some medical training in his capacity as a medic in the military service, he has not contended that he has specialized knowledge that would make him competent to provide a nexus opinion.  Considering all of the above, the Board finds that the evidence does not support a nexus between his current condition and his military service.  Therefore, service connection for migraine is denied.     



ORDER

Service connection for left hand condition is denied. 

Service connection for left ankle disability is denied. 

Service connection for back disability is denied. 

Service connection for COPD is denied.

Service connection for asbestosis is denied. 

Service connection for proteinuria is denied. 

Service connection for glomerulonephritis is denied. 

Service connection for migraines is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


